Citation Nr: 0020929	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  96-47 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
a left thigh nerve dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from June 1982 to April 1995.

In January 1996, the RO granted entitlement to service 
connection iritis of the left eye, scoliosis, and a lateral 
cutaneous femoral nerve dysfunction.  Each disability was 
assigned a noncompensable evaluation.  The veteran expressed 
disagreement with the assigned evaluations and perfected an 
appeal therefrom.  

Regarding the eye disability, on notice of disagreement in 
May 1996, the veteran indicated that service connection was 
warranted for a bilateral eye disability.  Thus a compensable 
evaluation for the bilateral disability was warranted.  In 
June 1996, the RO granted entitlement to service connection 
for right eye iritis, rated as noncompensably disabling 
effective May 1, 1995.  In February 2000 the noncompensable 
evaluation was increased to 10 percent.  In light of the 
foregoing, the Board of Veterans' Appeals (Board) finds that 
the issue in controversy associated with service connection 
for a bilateral eye disability has been resolved.  Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

On notice of disagreement, the veteran also asserted that a 
compensable evaluation was warranted under 38 C.F.R. § 3.324 
(1999).  Because the record shows that the veteran's 
disabilities have been assigned compensable evaluations, the 
foregoing issue has been rendered moot.


FINDINGS OF FACT

1.  Evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.  The duty to assist has 
been fulfilled.

2.  The veteran's left thigh lateral cutaneous femoral nerve 
dysfunction is manifested by decreased sensation to pinprick 
on the anterolateral thigh and lateral knee area.  Otherwise 
findings are unremarkable.  The veteran's disability is 
productive of no more than mild to moderate impairment.



CONCLUSION OF LAW

The criteria for entitlement to an initial compensable 
evaluation are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 
8529 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that because of pain, stiffness, and 
recurring numbness as well as the loss and lack of strength 
of the left thigh and lower extremity, a compensable 
evaluation is warranted.  The disorder presents a moderate 
employment handicap.  The veteran has submitted a well-
grounded claim.  The VA therefore has a duty to assist him in 
the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a).  Upon review of the record, the Board 
is satisfied that all necessary evidence has been received 
for an equitable disposition of the veteran's appeal and 
adequately developed.  Id. 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. § Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  Separate 
diagnostic codes identify the various disabilities.

The Rating Schedule provides a noncompensable evaluation for 
mild to moderate paralysis of the external cutaneous nerve of 
the thigh and a 10 percent evaluation for severe to complete 
paralysis of the external cutaneous nerve of the thigh.  
38 C.F.R. § 4.124a, Diagnostic Code 8529.

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild or at most, the moderate degree.  38 C.F.R. 
§ 4.124a.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (1999).

Review of the evidence does not show the veteran's disability 
to be compensably disabling during any period when service 
connection has been in effect. Fenderson v. West, 12 Vet. 
App. 119 (1999).  The Board acknowledges the veteran 
complains of sharp, constant pain of the anterior and lateral 
part of the left thigh with numbness of the knee, 
particularly after prolonged standing and sitting.  It is 
also acknowledged that the veteran relates experiencing a 
recurring burning sensation of the thigh on a daily basis.  
However, the clinical evidence does not show that the 
veteran's disability is productive of severe to complete 
paralysis of external cutaneous nerve of the thigh.  Thus, 
the criteria for an increased rating are not met.  On recent 
neurological examination in January 1999 there was decreased 
sensation to pinprick on the anterolateral thigh area and 
lateral knee area.  Otherwise, the rest of the neurological 
examination was unremarkable.  Additionally the mid-thigh 
circumference was 58.5 inches, bilaterally.  The diagnosis 
was left thigh, lateral femoral cutaneous nerve dysfunction.  
In spite of the veteran's complaints, the competent evidence 
fails to show that his disability picture more nearly 
approximates the criteria required for an increased rating.  
Thus, the preponderance of the evidence is against the claim, 
and the matter must be denied.  38 C.F.R. §§ 4.3, 4.7, 
4.124a, Diagnostic Code 8529.

The provisions of 3.321(b)(1) have also been considered.  But 
there is no evidence of an exceptional disability picture.  
Shipwash v. Brown, 8 Vet. App. at 227.  The veteran's 
disability is not productive of frequent hospitalization or 
marked interference with employment that is exceptional so as 
to preclude the use of the regular rating criteria.  The 
disability does not cause marked interference with 
employment.  The veteran is self-employed as a financial 
planner.  Additionally, there is no evidence of record 
indicating that he has lost any time from work because of his 
disability or that the disability is productive of frequent 
hospitalization.  Therefore, an increased evaluation on an 
extra-schedular basis is not warranted.  See Floyd v. Brown, 
9 Vet. App. 88 (1996).  The claim is denied.


ORDER

Entitlement to an initial compensable rating for residuals of 
a left thigh nerve dysfunction is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

